Citation Nr: 1203865	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-13 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for bladder cancer, including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to February 1973. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal of March 2009, May 2009, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded that new and material evidence had not been submitted to reopen the claim for service connection for bladder cancer, and denied service connection for a posttraumatic stress disorder (PTSD) and for major depressive disorder.  The Veteran filed a timely appeal to the Board of Veterans' Appeals (Board). 

The Board has recharacterized the psychiatric issue in the case caption, above, to reflect the broader nature of a mental disorder claim.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

During the course of the appeals process, the Veteran requested a Board videoconference hearing.  This hearing was conducted by the undersigned Veterans Law Judge in May 2011, and a hearing transcript is of record.

The Board recognizes that several other claims were included in the rating decisions under appeal and in the March 2010 statement of the case; however, the Veteran limited his appeal to the claims noted in the case caption, above.  The Veteran confirmed at his Board videoconference hearing that he only sought appeal as to the bladder cancer and psychiatric claims.  

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A rating decision dated in September 2007 denied service connection for bladder cancer on the basis that the condition neither occurred in, nor was caused by service, and could not be presumed caused by service; an appeal of this rating decision was not perfected.

2.  No evidence was added to the claims folder since September 2007 that relates to an unestablished fact necessary to substantiate the claim or otherwise raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim of entitlement to service connection for bladder cancer is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 
38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, the letter dated in March 2009 provided the Veteran with notice regarding what information and evidence is needed to substantiate a claim for service connection, and to reopen a previously denied service connection claim.  He was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also informed the Veteran of the reason for the prior denial of service connection, as well as the type of evidence needed to reopen the claim.  See Kent v. Nicholson, 
20 Vet. App. 1, 9-10 (2006).  The letter also advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  The Veteran's claim was last readjudicated in March 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service private and VA treatment records, lay statements, and hearing testimony from the May 2011 Board videoconference hearing.   
 
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for his scheduled VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's claim of entitlement to service connection for bladder cancer was denied by way of a September 2007 rating decision.  The Veteran did file a notice of disagreement as to that claim in November 2007, after which a March 2008 statement of the case was issued.  The Veteran, however, did not file any statement that may be construed a substantive appeal, so his appeal was not perfected.  The September 2007 rating decision is, therefore, final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).  In March 2009, the Veteran submitted a statement in which he claimed that service connection is warranted for his bladder cancer, as he believed the disease was caused by in-service exposure to radiation.   Thus, the Veteran is attempting to reopen a previously denied claim.  New and material evidence is required. 

Generally, a claim that has been denied may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for bladder cancer was denied in September 2007 because there was no evidence to show that the disability occurred in or was caused by service, and no evidence of bladder cancer within the presumptive time period, and no evidence of actual in-service exposure to ionizing radiation.  The evidence of record at that time included service treatment records, service personnel records, radiation risk activity information sheet and exposure questionnaire, an October 2006 letter regarding radiation exposure, post-service private and VA outpatient records, and lay statements.  The post service treatment records confirm that the Veteran was treated by a private physician for a bladder tumor in 2002 and 2003, and that in April 2005 he initiated treatment in the VA healthcare system, after which the treatment reports show him having a history of bladder cancer.  Service treatment records are silent as to any symptoms in service, and the Veteran does not contend that any such evidence exists.  Rather, his claim is that the cancer was due to ionizing radiation.  The October 2006 letter from the Department of the Navy, Navy Environmental Health Center Detachment, confirms the potential for exposure, but concludes that the Veteran actually had 00.000 Shallow Dose Equivalent to the Whole Body (SDE WB), 00.000 Deep Dose Equivalent - Photon (DDE-Photon), and 00.000 Deep Dose Equivalent - Neutron (DDE-Neutron).  The Veteran argued that he suffered from chronic bladder infections following service and he submitted a buddy statement noting that the buddy served with the Veteran on the same ship and has been diagnosed with kidney cancer.  

Evidence received since September 2007 includes lay statements from the Veteran's spouse essentially repeating the Veteran's allegation that he was exposed to radiation in service, follow up VA outpatient records to continue monitoring the Veteran for reoccurrence of cancer, and the Veteran's May 2011 hearing testimony, which also repeated his contention of how he was exposed to radiation in service.  The body of evidence submitted since September 2007 merely repeats the claim as stated prior to the final rating decision.  In other words, the evidence, while new in that it was not a part of the record prior to the September 2007 denial, is cumulative in that it repeats the prior contentions.  As such, this evidence does not present a reasonable possibility of substantiating the Veteran's claim.

In view of the foregoing, the Board finds that the evidence received since the 
last prior denial of service connection for bladder cancer does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a), and the claim for service connection for bladder cancer is not reopened.


ORDER

New and material evidence not having been received sufficient to reopen the claim of entitlement to service connection for bladder cancer, the benefit sought on appeal is denied.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.

The crux of the Veteran's claim is that he now suffers from PTSD and major depressive disorder due to two separate incidents of service.  The first related to an incident during the Veteran's time on the U.S.S. Bainbridge.  He contends that an explosion occurred on a nearby ship, the U.S.S. Newport News, which caused him great stress and later psychiatric disability.  The Veteran also contends that while docked in Long Beach, California, on board the U.S.S. Bainbridge, a fight broke out in the game room when "lights out" was announced.  The Veteran contends that a fellow serviceman was injured in the fight and that other servicemen lied to superiors about the incident.  The Veteran alleges that afterward he told the truth to the superiors about the incident.  He reports feeling fearful, targeted, and threatened after the superior revealed that it was him that reported the truth.  He reports that his life was threatened as a result of this incident.  The Veteran's fellow service member, J.E.M. submitted a statement in May 2009 to corroborate the Veteran's story.  

In July 2009, a deferred rating decision was issued with instruction to develop this reported stressor.  The RO was to confirm that J.E.M. actually served on board the Bainbridge at the same time as the Veteran, including in August 1972, the time during which the alleged incident took place.  A review of the claims folder reveals that no such verification ever took place.  A letter was mailed to Naval Criminal Investigative Service in September 2009 requesting documentation of the incident, but the reply indicates that no such evidence exists, and that it would only exist if there were a court martial trial on the matter.  There is no evidence, however, that the RO confirmed that J.E.M., who submitted a statement corroborating the incident, did in fact serve on the Bainbridge at the relevant time frame.  Because records such of this would be relevant to the claim, and because they are records in Federal control, this development falls under the 38 C.F.R. § 3.159(c)(2) duty to assist the Veteran.  For this reason, a remand is required.

The Board notes that a depression and PTSD screen in April 2005 was negative.  When presenting to the VA hospital for treatment of another disability in May 2008 he complained of psychiatric symptoms.  VA treatment records reveal that the Veteran has reported significant post service stressors.  For example, he reported that his daughter was killed in a car accident and he arrived on the scene to see her body covered with jackets.  He stated that when he sent his nephew back to live with the nephew's mother and father, the nephew was accidently shot by his father after interrupting a suicide attempt.  The Veteran also reported the death of his adult daughter from pneumonia.

Finally, a review of the VA treatment records in the claims folder reveals that the most recent mental health treatment records are dated in March 2010 from the VA Medical Center (VAMC) in Muskogee, Oklahoma.  On remand, the RO/AMC should seek updated and potentially relevant records from these facilities and associate them with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VAMC in Muskogee, Oklahoma, dating since March 2010.

2.  Contact the appropriate authority to obtain confirmation that J.E.M. served onboard the U.S.S. Bainbridge dating in and around August 1972.  See February 2007 J.E.M. statement for relevant identifying information including service number.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination, to include PTSD, by a psychiatrist or psychologist to determine the nature and extent of any current psychiatric disorder(s), and to obtain a medical opinion as to whether any such disorders are possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should include a detailed account of all mental disability found to be present, to include a finding as to whether the Veteran has PTSD as defined by the DSM-IV.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

With respect to any diagnosed mental disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current disability arose during service or is otherwise related to any incident of service, including whether any PTSD diagnosed is related to an in-service stressor versus the death of his daughter in a car accident where he saw the body, the death of an adult daughter from pneumonia, and the death of a nephew from an accidental shooting.  A complete rationale for all opinions expressed should be provided.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


